

PLAN OF LIQUIDATION AND DISSOLUTION


This Plan of Liquidation and Dissolution (the “Plan”), dated as of December 31,
2013, is entered into by and among ICON Income Fund Ten, LLC, a Delaware limited
liability company (the “LLC”), and ICON Capital, LLC, a Delaware limited
liability company (the “Manager”), and is intended to accomplish the complete
liquidation and dissolution of the LLC in accordance with Section 18-801 and
other applicable provisions of the Delaware Limited Liability Company Act.
 
R E C I T A L S


WHEREAS, the LLC and the Manager, among others, are parties to an Amended and
Restated Operating Agreement, dated as of June 2, 2003 (the “LLC Agreement”);
and


WHEREAS, the Manager has determined that it is in the best interest of the LLC
to complete the liquidation and dissolution of the LLC pursuant to the adoption
of this Plan; and


WHEREAS, in furtherance hereof, the Manager shall (i) place all of the LLC’s
assets and liabilities, including any cash, in a liquidating trust (the
“Liquidating Trust”), with the Manager as its managing trustee (the “Managing
Trustee”), for the benefit of the holders of shares of limited liability company
interests of the LLC (the “Shareholders”); and (ii) cause the Liquidating Trust,
pursuant to the terms of a Liquidating Trust Agreement (the “Liquidating Trust
Agreement”) by and between the LLC and the Manager, as Managing Trustee, and
NRAI Services, LLC, as resident trustee (the “Resident Trustee” and, with the
Managing Trustee, the “Trustees”), of even date herewith and attached as Exhibit
A hereto, to distribute all of the net cash proceeds from the sale of assets of
the Liquidating Trust and cash, less reserves for any contingent liabilities, to
the beneficiaries of the Liquidating Trust; and


WHEREAS, pursuant to the terms of the Liquidating Trust Agreement, the
Shareholders of the LLC shall receive, in exchange for their respective shares
of limited liability company interests, a pro rata beneficial interest in the
Liquidating Trust; and


WHEREAS, in furtherance of the liquidation and dissolution of the LLC as
described herein, the Manager has adopted and approved this Plan.


NOW THEREFORE, the Manager authorizes the following on behalf of the LLC:


1.     The LLC shall enter into, execute and deliver the Liquidating Trust
Agreement with the Trustees.


2.     The LLC shall enter into, execute and deliver to the Managing Trustee a
Bill of Sale, Assignment, Acceptance and Assumption Agreement, which is attached
hereto as Exhibit B (the “Bill of Sale”), which, together with related transfer
instruments, shall transfer and assign to the Managing Trustee, on behalf of the
Liquidating Trust, all right, title, interest in and to, and liabilities and
obligations related to, all assets, including, but not limited to, any cash
reserves and any other assets and liabilities held by the LLC as of the date of
such Bill of Sale. The assets in the Liquidating Trust shall be reserved,
liquidated or distributed by the Managing Trustee in accordance with the terms
of the Liquidating Trust Agreement.


3.     The LLC shall continue to indemnify the Manager and its officers,
directors, managers, members, shareholders, employees and agents in accordance
with the LLC’s Certificate of Formation, the LLC Agreement and any contractual
arrangements, for actions taken in connection with this Plan. The Manager is
authorized to obtain and maintain insurance as may be necessary, appropriate or
advisable to cover the LLC’s obligations hereunder.
 
4.     If for any reason the Manager determines that such action would be in the
best interests of the LLC, it may amend or modify the Plan and the actions
contemplated hereunder without any further action or approval from the
Shareholders.
 
5.     The Manager shall cause the LLC to file with the Secretary of State of
the State of Delaware a Certificate of Cancellation, which cancels the LLC’s
Certificate of Formation.


6.     The Manager shall take any and all other actions deemed required,
necessary or desirable to complete the liquidation and dissolution of the LLC,
including, but not limited to, the execution and delivery of any and all
agreements, certificates, instruments or other documents deemed required,
necessary or desirable in connection therewith.


[The remainder of this page is left intentionally blank.]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first set forth above.
 
ICON INCOME FUND TEN, LLC
 
   By:     ICON Capital, LLC,
                      its Manager


           By:     /s/ Blake E. Estes
                      Name:  Blake E. Estes
                      Title:  Managing Director & Counsel
 
ICON CAPITAL, LLC
 
           By:     /s/ Blake E. Estes
                      Name:  Blake E. Estes
                      Title:  Managing Director & Counsel


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Liquidating Trust Agreement


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Bill of Sale, Assignment, Acceptance and Assumption Agreement

 
 

--------------------------------------------------------------------------------

 